269 S.W.3d 49 (2008)
Thomas EDDY, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90391.
Missouri Court of Appeals, Eastern District, Division Five.
November 12, 2008.
Timothy Forneris, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen, Roger W. Johnson, Jefferson City, MO, for respondent.
Before NANNETTE A. BAKER, C.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant Thomas Eddy appeals from the decision of the Circuit Court of St. Louis County, the Honorable John F. Kintz presiding, after Eddy pleaded guilty to stealing as a third offense pursuant to a plea agreement. Judge Kintz sentenced Eddy to seven years in prison. Eddy filed a Rule 24.035 motion, which the court dismissed without an evidentiary hearing, finding that Eddy waived his right to appeal and all post conviction rights.
Eddy argues on appeal that the motion court erred in denying his Rule 24.035 motion because Eddy pled that his counsel failed to inform him that the State's previous plea offer of four years had time constraints, and that had counsel informed him of the time constraints, Eddy would have accepted the previous plea offer before it expired.
We have thoroughly reviewed the record and the briefs of the parties and no error of law appears. Therefore, an opinion would serve no jurisprudential purpose. The judgment is affirmed pursuant to Rule 84.16(b).